Citation Nr: 1629696	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back condition, to include on a secondary basis.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to February 1992.

This appeal arises before the Board of Veterans' Appeals (Board) from March 2010 and June 2010 rating decisions of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in August 2010.  The RO issued a statement of the case (SOC) in December 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2012.  The RO issued a supplemental statement of the case (SSOC) in June 2015.  

In March 2016, a Video Conference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's low back condition, variously diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine, is proximately due to or the result of his service-connected degenerative arthritis of the right knee.



CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition, variously diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine, on a secondary basis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein grants service connection for a back condition, it constitutes a complete grant of the benefits sought on appeal, hence no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II. Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Factual Background and Analysis

The Veteran contends that he is entitled to service connection for a back condition on a secondary basis.

The service treatment records do not reflect that the Veteran incurred a chronic back condition during active military service.  Likewise, the post-service evidence does not suggest that a lumbar spine disorder was manifested during military service or within one year thereafter.

Northern Indiana VAMC, and Columbus VAMC treatment records indicate a history of treatment for chronic back pain.  As early as November 2002, x-rays of the lumbar spine were taken, the results of which revealed mild degenerative changes of the lumbar spine.

Social Security Administration records indicate that the Veteran was awarded benefits in February 2009 based on the primary diagnosis of obesity, and on the secondary diagnoses of osteoarthrosis and allied disorders.

Records from the South Bend Clinic and Surgicenter were reviewed.  In a May 2005 entry, the Veteran reported increased back pain following lifting barrels of trash at work.  In March 2006, Dr. A. noted the Veteran had back pain that responded to muscle relaxants.  In July 2007, the Veteran reported persistent back pain.  In April 2008, the Veteran was seen and treated for low back pain.  In a January 2009 note, the Veteran had been in a motor vehicle accident and was diagnosed with a lumbar strain.  A March 2009 entry indicates the Veteran had a pronounced quads-avoidance gait pattern, and low back pain.  
In April 2009, the Veteran underwent a lumbar laminectomy at the Saint Joseph Regional Medical Center.

In September 2009, Dr. A. of South Bend Clinic and Surgicenter, noted that the Veteran had a history of low back pain, and that the most recent episode of back pain was post traumatic in nature; however, Dr. A. went on to comment that it was fair to say that the prior treatment for the back discomfort was not of the same pattern of quality as that following the motor vehicle accident.

In July 2009, the Veteran underwent a VA examination.  The Veteran reported a twisting injury of his right knee during service.  In January 2009, the Veteran was in a motor vehicle accident and had whiplash in the cervical spine, and a strain of the lumbosacral spine.  He had low back surgery with removal of a disc fragment at L4-L5 level on the right and fusion of the lumbar spine.  He related continued complaints of spinal pain with flare-ups, when bending, lifting, or sitting for prolonged periods.  He was working as a truck driver and was on leave due to his pain.  The examiner observed that the Veteran's previous magnetic resonance imaging (MRI) of the cervical spine revealed an impression of minimal disc protrusion at C5-C6 and C6-C7, and no significant disc space narrowing.  The MRI of the lumbar spine revealed an impression of bilateral foraminal stenosis, L4-L5 fusion, six weeks ago, and no new disc extrusion was seen.  The diagnoses were of a motor vehicle accident in January 2009 with whiplash injury of the cervical spine and severe strain of the lumbosacral spine; degenerative changes of the cervical spine; herniated disc at L4-L5, status post partial discectomy and fusion; and radiculitis in the right.  According to the VA examiner, the Veteran's cervical and lumbosacral spine conditions were not likely related to his service-connected right knee condition.  The examiner explained that the Veteran does not have any military record of an injury of the cervical and lumbosacral spine; and that the Veteran had a severe whiplash injury of the cervical spine and strain of the lumbosacral spine in January 2009, when he was in the motor vehicle accident.

Treatment records from the Pain Management Group, dated from May to December of 2009, reflect that Dr. B. participated in the Veteran's pain management.  These treatment records reveal that the Veteran was diagnosed with lumbar spondylosis, lumbar degenerative disc disease, lumbar radiculopathy, and post laminectomy syndrome of the lumbar spine.  In April 2010, Dr. B. commented that it is probable that the Veteran's right knee osteoarthritis could have resulted in a difference in gait, hence causing disruption in the low back area.

VA conducted an examination of the Veteran in October 2011, which includes the lumbar spine and the right knee.  The diagnoses for the lumbar spine were recorded as degenerative disc disease and degenerative joint disease of lumbar spine, indicating a date of diagnoses in 1994; and the diagnosis for the right knee was recorded that right knee osteoarthritis, indicating a date of diagnosis in 1990.  The Veteran referred by history that he started having an onset of back, which he thought was related to his knee.  He related that since his last examination, he has had more weakness in his back, increased pain, and spasms in his back.  He related that he had a motor vehicle accident in January 2009, which did not improve his pain.  A history of a February 2009 L3-L4 laminectomy was noted.  The Veteran denied any further injuries or trauma to the back since August 2009.  The examiner observed that a March 2009 MRI showed a far lateral disc protrusion at L3-L4, and disc and facet degenerative changes at L4-L5 and L5-S1 without evidence of focal disc herniation at this level or of nerve compression.  An October 2011 VA x-ray of the lumbosacral spine revealed no fracture or dislocation, and no spondylolysis or spondylolisthesis; the impression was of an unremarkable examination of the lumbosacral spine.  According to the VA examiner, which was based on review of the medical records as well clinical experience and expertise, the Veteran's low back condition was less likely than not proximately due to or the result of the Veteran's service connection right knee condition.  The examiner stated that the Veteran's back condition is most likely related to his post-service motor vehicle accident.  The examiner noted that there is no evidence presented supporting the claim that the Veteran's back condition (both degenerative joint disease and degenerative disc disease) is at all related to his knee condition.  The examiner explained that since the Veteran's back condition would not show the changes on x-ray that are present, if his back condition were solely due to his knee condition, the Veteran's back condition is more likely secondary to trauma.  The examiner noted further that the Veteran's back condition is exacerbated by his morbid obesity.  For these reasons, the examiner concurred with the VA opinion offered in July 2009, regarding the relationship between the back and right knee conditions.

In February 2012, Dr. G., of the i-Spine institute, examined the Veteran.  Dr. G. assessed the Veteran as having diffuse lumbar spondylosis and stenosis with radicular syndrome.  Dr. G. related that the Veteran's previous military service and knee injury certainly exacerbated, or could have led to early deterioration of his lumbar spine.  Dr. G. commented that the Veteran's knee injury contributed to his altered biomechanics, which could have contributed to early deterioration of his lumbar spine.  In April 2016, Dr. G. related that the Veteran had been through physical therapy, had multiple injections, and had a previous L2-L4 right lumbar discectomy in 2009, which gave him limited short-term relief.  Dr. G. reported that many of the Veteran's symptoms had been going on since the 1990's; that he had an extensive history of military service with heavy equipment handling; and that he was in a minor motor vehicle accident in January 2009, which was not the major contributor to his current situation.  It was noted that the Veteran's pain was rated at a level of 10; that he had difficulty walking more than a block; and that he had worked as a truck driver but was unable to work due to his condition.  The assessments were of diffuse lumbar spondylosis, stenosis and radicular symptoms, as well as a post-laminectomy syndrome.  According to Dr. G., the Veteran's previous military service, as well as his knee condition, could have led to his early degenerative changes in his back.  Dr. G. commented that the motor vehicle accident did not contribute to the Veteran's current conditions.

In a June 2015 statement, the Veteran attested to the effect that his injuries pre-dated the motor vehicle accident.  As evidence, the Veteran submitted an August 2003 letter, in which the United States Postal Service (USPS) made a determination that the Veteran was medically unsuitable for the position of a part-time, flexible city carrier; although the actual medical basis for this determination was identified by the USPS. 

At the March 2016 Board hearing, the Veteran testified to the effect that as a result of his knee condition, he walks with an altered gait, which, in turn, has caused him back pain.

Having considered all of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's back condition is proximately due to or the result of his service-connected degenerative arthritis of the right knee.  In this regard, the Veteran's back condition has been variously diagnosed throughout the course of the appeal; however, on a consistent basis and dating back to 2002, the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  Dr. G. provided a favorable nexus opinion regarding how the Veteran came to develop the degenerative changes of the lumbar spine, citing a period of onset prior to the post-service motor vehicle accident.  While the June 2009 VA examiner determined that the Veteran's back condition was not secondary to his service-connected right knee condition, citing the 2009 motor vehicle accident as the causative factor of the cervical and lumbar spine conditions, the record before the Board does contain medical evidence confirming that the Veteran received VA treatment for chronic back pain associated with x-ray findings of mild degenerative changes of the lumbar spine in 2002, which similarly suggests a time period that pre-dates the 2009 motor vehicle accident.

When the Veteran was examined by VA in October 2011, the VA examiner concurred with the VA July 2009 opinion and determined that it was not likely that the Veteran's lumbar spine condition was secondary to his service-connected right knee condition.  The October 2011 VA examiner noted that the Veteran's back condition is due to the 2009 motor vehicle accident, explaining that the changes on the x-rays would not be present if solely due to his knee, and are therefore due to trauma.  Again, the Board observes that the record evidence does contain the x-rays from a VAMC dated in November 2002, which were interpreted as revealing degenerative changes of the lumbar spine.  In the same way, the record before the Board discloses that the Veteran's back condition pre-dates the 2009 motor vehicle accident, as further evidenced by the records from the South Bend Clinic and Surgicenter.  These private medical records reveal that the Veteran was seen and treated in May 2005 for complaints of back pain; in 2007, when the Veteran reported persistent back pain; and again in 2008, when he was seen and treated for persistent back pain.  Indeed, the October 2011 VA examiner also records 1994 as the date of the diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.

The record evidence also contains private opinions from September 2009, April 2010, February 2012, and April 2016, suggesting that the Veteran's back condition arose as a result of his service-connected right knee degenerative arthritis.

The September 2009 opinion is that the Veteran's prior treatment for back discomfort was not of the same pattern as that following the January 2009 motor vehicle accident.  In April 2010, Dr. B. opined that it was probable that the Veteran's right knee condition resulted in a difference in gait, thus causing a disruption in the low back area.  The February 2012 and April 2016 opinions, which were rendered by the Veteran's treating physician, Dr. G., were that the Veteran's right knee condition could have led to early deterioration of his lumbar spine, and that the January 2009 motor vehicle accident was not a major contributor to his back condition.  Given these private medical opinions, which speak to an onset of degenerative changes of the lumbar spine prior to 2009, and which, by their opinions, implicate the service-connected right knee condition as a precipitating factor thereof, the Board finds that the record evidence for and against the Veteran's claim is at least in equipoise, and as such, the all reasonable doubt must be resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a back condition, variously diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine, as secondary to service-connected right knee degenerative arthritis, is warranted.  The appeal is granted.



ORDER

Entitlement to service connection for a back condition, variously diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine, as secondary to the service-connected degenerative arthritis of the right knee, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


